DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 7, 9, 13, 18-20, 24, 25, 27, 30, 31, 38, 42, 44, 47, 51 and 53 have been presented for examination and are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 7, 9, 13, 18-20, 24-25, 27 and 30 in the reply filed on 07/20/22 is acknowledged. In response to the Species election requirement, Applicants have elected, etonogestrel, PLA, a shell and chloroform/ethyl acetate combination.  
Claims 3, 9, 19, 25, 30-31, 38, 42, 44, 47, 51 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Accordingly, claims 1, 2, 7, 13, 18, 20, 24 and 27 are under examination on the merits. 
Applicants have identified claims 1, 2, 7, 9, 13, 18, 20, 24, 27 and 30 as “reading on the elected species” (See Remarks, page 5). However, claim 9 recites ‘a steroid’ as the therapeutic agent which is not elected, as such claim 9 is withdrawn. Applicant also identify claim 30 as elected, however the claim identifier for claim 30 is (withdrawn). As such claim 30 is withdrawn. 
Claim Objections
Claim 27 is objected to because of the following informalities:  the therapeutic agent is recited as “etonogesterol”. However, there is no known agent named etonogesterol. The specification and the prior art recite the compound as etonogestrel.  For examination purposes, this is considered a typographical error. The rejection is drawn to the therapeutic compound, etonogestrel.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 13, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (KR 20190049207, published on 05/09/2019) (using its US version, US 20200281856, as English translation) in view of Hiraoka (US 20100203151) and Caruso et al (US 20090047517).

Shin et al teach biodegradable polymer microsphere-containing sustained-release injection containing escitalopram as an active ingredient (See abstract).
The disclosure provides an injection of biodegradable polymer microspheres comprising escitalopram as an active ingredient, which is capable of maximizing the encapsulation amount and encapsulation efficiency of escitalopram, improving the breaking of microspheres at high loading conditions, and properly controlling the initial release inhibition and release delay of microspheres (See [0005]). 
The biodegradable polymer is a conventional polymer used in preparing microspheres that can be used as a drug carrier, and is self-degradable in vivo and has biocompatibility, such as polylactide (PLA), polyglycolide (PGA), poly (lactide-co-glycolide) (PLGA) (See [0013] and [0020]). 
The said microspheres may comprise 30 to 95 wt %, preferably 45 to 75 wt %, of biodegradable polymer relative to 100 wt % of microspheres (See [0034]). 
The use of different polymer materials in different layers of the assembly may advantageously enable the properties of the polymer assembly to be tailored for specific applications, such as for controlled or sustained drug release applications (See [0047], [0095] and [0128]).
It is further states that the said microspheres have a size of about 50-160 μm (See [0048]).
**** It is noted that escitalopram is sparingly soluble in water (31.9 mg/L) (See https://pubchem.ncbi.nlm.nih.gov/compound/Escitalopram).

Shin et al lack a specific disclosure on the shell, its thickness and the interconnecting porous network of the core. However, these are known in the art as shown by Hiraoka and Caruso et al. 

Hiraoka teach microspheres having a core/shell structure and a spherical shape, wherein (a) the core comprises solid-state aripiprazole, and (b) the shell coats all or most of the surface of the core, and the shell comprises a biodegradable polymer (See abstract). The said microspheres with a core/shell structure and a high aripiprazole content have excellent sustained-release properties (See [0012]).
Hiraoka teach that the aripiprazole content is 55 to 95% by weight of the total weight of the microsphere, the microspheres have a mean particle size of 20 to 150 µm, the shell has an average thickness of 0.5 to 20 µm and wherein the said biodegradable polymer is at least one of polylactic acids and lactic acid-glycolic acid copolymers (See [0016]-[0020]).
Hiraoka also disclose an injectable aqueous suspension formulation comprising the said microspheres, a vehicle therefor, and water for injection (See [0022]). 
It is disclosed that for the controlled release of drugs such as aripiprazole, microspheres composed of a drug and a base polymer are used. Various conventionally known microspheres are of the matrix type in which a drug is substantially uniformly distributed in a base matrix such as a polymer. Rapid removal of the organic solvent from the O/W emulsion in step (iii) causes the aripiprazole and the biodegradable polymer to simultaneously precipitate, thereby forming a matrix of the aripiprazole and the biodegradable polymers (See [0002] and [0111]). 

*** It is noted that aripiprazole is poorly soluble in water (0.045 mg/L) (See https://pubchem.ncbi.nlm.nih.gov/compound/Aripiprazole#section=Boiling-Point). 

Caruso et al teach a multilayer polymer assembly comprising a plurality of polymer layers, the polymer layers forming one or more pairs of adjacent polymer layers.  Caruso et al also teach a core-shell particle comprising a core and a shell material, wherein the shell material comprises a plurality of polymer layers, the polymer layers forming one or more pairs of adjacent polymer layers (See [0008]-[0012] and [0119]). 
Caruso et al disclose that the polymer layers comprise a polyelectrolyte material, including polyglycolic acid (PGA), polylactic acid (PLA), polyacrylic acid (PAA), poly (lactic-co-glycolic acid) (PLGA), etc, (See [0048] and [0110]). 
Caruso et al disclose that where a porous particle is used as a particulate template porous core-shell materials may be formed. The pores are formed in the core-shell material as a result of the ability to construct the multilayer polymer assembly within the pores of the particulate template. The pores of the core-shell material are interconnecting to produce an interconnected porous network (See [0121]-[0122]).
In addition, where a porous particle is used, the exposed surface of the pores of a porous particulate template may be modified prior formation of the core-shell particle to enhance the interaction of the particulate template with the polymer layers of the multilayer polymer assembly in the shell material (See [0123]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Hiraoka and Caruso et al with that of Shin et al to arrive at the claimed invention. It would have been obvious to do so because Shin et al teach an injection formulation comprising biodegradable polymer microspheres comprising escitalopram as an active ingredient, and a carrier including PLA with advantageous drug delivery efficacy. Caruso et al also teach a drug delivery system comprising a core-shell structure wherein the core may have an interconnected porous network. Hirakoa teach another core-shell structure wherein the core may comprise and active agent and a biodegradable polymer such as PLA and the shell is mostly made of PLA. 
It would have been obvious to one of ordinary skill in the art to have combined the elements of the three references because all three references are drawn to a drug delivery system composing a core and a biodegradable polymer or a core/shell structure comprising a core and biodegradable polymer. Shin et al teach a core comprising an active agent and a polymer but is silent with regard to the coating layer (the shell). However as taught by Hirakoa, it is known in the art that coating a core in a biodegradable polymer layer allows for improved control of the drug release. Additionally, Caruso et al also teach a core shell structure wherein advantageously the core comprises an interconnected porous network.    
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1, 2, 7, 13, 18, 20, 24 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US 20100203151) in combination with Caruso et al (US 20090047517) and Baillie et al (US 20180085305). 

Hiraoka teach microspheres having a core/shell structure and a spherical shape, wherein (a) the core comprises solid-state aripiprazole, and (b) the shell coats all or most of the surface of the core, and the shell comprises a biodegradable polymer (See abstract). The said microspheres with a core/shell structure and a high aripiprazole content have excellent sustained-release properties (See [0012]).
Hiraoka teach that the aripiprazole content is 55 to 95% by weight of the total weight of the microsphere, the microspheres have a mean particle size of 20 to 150 µm, the shell has an average thickness of 0.5 to 20 µm, preferably from about 1 to about 10 µm and wherein the said biodegradable polymer is at least one of polylactic acids and lactic acid-glycolic acid copolymers (See [0016]-[0020] and [0074]-[0075]).
 Disclosed are microspheres having a core/shell structure having excellent sustained-release properties, because all or most of the surface of the core containing aripiprazole are coated with a shell made of a biodegradable polymer (See [0042]).
Hiraoka also disclose an injectable aqueous suspension formulation comprising the said microspheres, a vehicle therefor, and water for injection (See [0022]). 
It is disclosed that for the controlled release of drugs such as aripiprazole, microspheres composed of a drug and a base polymer are used. Various conventionally known microspheres are of the matrix type in which a drug is substantially uniformly distributed in a base matrix such as a polymer. Rapid removal of the organic solvent from the O/W emulsion in step (iii) causes the aripiprazole and the biodegradable polymer to simultaneously precipitate, thereby forming a matrix of the aripiprazole and the biodegradable polymers (See [0002] and [0111]). 
Usually, the core consists essentially of solid-state aripiprazole, but may additionally contain a biodegradable polymer. Therefore, the core basically consists essentially of a mixture of aripiprazole and a biodegradable polymer (See [0067]).
The amount of aripiprazole contained in the core is very high relative to the total weight of the microsphere. Generally, the aripiprazole content is about 55 to 95% by weight, preferably about 60 to 90% by weight (See [0068]). 
The amount of biodegradable polymer used may be suitably adjusted so that the aripiprazole content of the core is about 55 to 95% by weight, preferably about 60 to 90% by weight, relative to the total weight of the microsphere; and so that the desired sustained-release properties are obtained (See [0090]). 
The process of making the said microspheres include an organic solvent which may be chloroform, dichloroethane, trichloroethane, dichloromethane, ethyl ether, isopropyl ether, ethyl acetate, etc, and mixtures thereof (See [0087]). 
In Example 1, aripiprazole hydrate (100 mg) and about 66 mg of polylactic acid (molecular weight: 20,000) were dissolved in 2 mL of dichloromethane (See [0148]). 

*** It is noted that aripiprazole is poorly soluble in water (0.045 mg/L) (See https://pubchem.ncbi.nlm.nih.gov/compound/Aripiprazole#section=Boiling-Point).
 
Hiraoka lack a specific disclosure on the porous network of the core, and the therapeutic agent being etonogestrel. These are known in the art as shown by Caruso et al and Baillie et al. 

Caruso et al teach a multilayer polymer assembly comprising a plurality of polymer layers, the polymer layers forming one or more pairs of adjacent polymer layers.  Caruso et al also teach a core-shell particle comprising a core and a shell material, wherein the shell material comprises a plurality of polymer layers, the polymer layers forming one or more pairs of adjacent polymer layers (See [0008]-[0012] and [0119]). 
Caruso et al disclose that the polymer layers comprise a polyelectrolyte material, including polyglycolic acid (PGA), polylactic acid (PLA), polyacrylic acid (PAA), poly (lactic-co-glycolic acid) (PLGA), etc, (See [0048] and [0110]). 
Caruso et al disclose that where a porous particle is used as a particulate template porous core-shell material may be formed. The pores are formed in the core-shell material as a result of the ability to construct the multilayer polymer assembly within the pores of the particulate template. The pores of the core-shell material are interconnecting to produce an interconnected porous network (See [0121]-[0122]).
In addition, where a porous particle is used, the exposed surface of the pores of a porous particulate template may be modified prior formation of the core-shell particle to enhance the interaction of the particulate template with the polymer layers of the multilayer polymer assembly in the shell material (See [0123]).

Baillie et al teach a drug delivery system in the form of a controlled release, bioerodible pellet for subdermal implantation (See abstract). 
Most of the work on contraceptive implants to date has involved the use of aliphatic polyesters, including polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone (PCL) and the copolymer of PLA and PGA, poly (lactic-co-glycolic acid) (PLGA), etc, (See [0009]). 
Additional excipients that can be incorporated into the pellets include erodible synthetic polymers such as polylactides, polyglycolides, etc (See [0151]).
The said pellet is composed of a core-and-shell type of dosage form, where the first discrete region is the core and the second discrete region is the shell (See [0023]).
In addition to the corticosteroids, other types of steroid hormones can also be advantageously administered with the said drug delivery system. Examples include progestogens such as ethisterone, etynodiol diacetate, etonogestrel, levonorgestrel, etc. The progestogenic agents that are generally preferred include etonogestrel and levonorgestrel (See [0119], [0256] and [0263). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Baillie et al and Caruso et al with that of Hiraoka to arrive at the claimed invention. It would have been obvious to do so because Hiraoka teach an effective drug delivery system in the form of a core-shell structure wherein the core may comprise an active agent and a biodegradable polymer such as PLA and the shell comprises mostly of PLA. Hiraoka also provide sufficient guidance on the amounts of the active agent and polymer, the particle size and thickness of the shell. Caruso et al also teach a drug delivery system comprising a core-shell structure wherein the core may have an interconnected porous network. Baillie et al teach another core/shell drug delivery system wherein the drug may be etonogestrel. 
It would have been obvious to one of ordinary skill in the art to have combined the elements of the three references because all three references are drawn to a drug delivery system composing a core/shell structure comprising a core comprising an active agent and a biodegradable polymer and a shell comprising a biodegradable polymer. Hiraoka teaches that it is known in the art to make a core comprising an active agent and polymer matrix and also to coat the core in a biodegradable polymer layer which allows for improved control of the drug release. Additionally, Caruso et al also teach a core shell structure wherein advantageously the core comprises an interconnected porous network.    
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1, 2, 7, 13, 18, 20, 24 and 27 are rejected. Claims 3, 9, 19, 25, 30-31, 38, 42, 44, 47, 51, and 53 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616